DOWDELL, J.
— The motion to strike the hill of exceptions in this case will have to prevail. The bill shows that it was signed by the presiding judge in vacation. It does not appear from the record that any order was made- by the court authorizing this to he done. *611The recital in the bill that an older ivas made, by the court for the purpose cannot aid in the matter. Such recital in the bill is nothing more than a statement by the judge of his recollection of such order having been made by the court. Such an order made by the court becomes a part of the. records of the court, and on appeal must appear in the transcript as a matter of record. It cannot be supplied by the mere statement of the presiding judge.—Ala. Min. R. R. Co. v. Marcus, 128 Ala. 855; Dantzler v. Swift Creek Mill Co., 128 Ala. 410.
There1 are no assignments of error on the record proper, the only one being on. matter that can only be presented by bill of exceptions.
Affirmed.